PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                             for
                                            Eastern District of Washington                         Dec 20, 2019
                                                                                                       SEAN F. MCAVOY, CLERK



 U.S.A. vs.                  Gonzales, Dion Phillip                      Docket No.         0980 2:19CR00062-RMP-2


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Dion Phillip Gonzales, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers sitting in the court at Spokane, Washington, on the 10th day of April 2019, under the following
conditions:

Standard Condition #1: Defendant shall not commit any offense in violation of federal, state or local law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Dion Phillip Gonzales was cited for driving while license suspended (case number CB6263) on December 9,
2019, in the District of Oregon.

Conditions of pretrial release were reviewed with Mr. Gonzales by the District of Oregon on June 17, 2019, and then again
on July 1, 2019. He acknowledged an understanding of his conditions which included standard condition number 1.

On December 12, 2019, this officer received an email from United States Probation Officer (USPO) Rios with the District
of Oregon, advising the defendant was cited on December 9, 2019, for driving on a suspended license. Per USPO Rios, the
defendant reported to the probation office, admitted he was driving, and provided a copy of the citation as issued by Clatsop
County in the State of Oregon. The defendant has a court appearance scheduled for January 22, 2020, at Cannon Beach
Municipal Court.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                           I declare under the penalty of perjury
                                                                           that the foregoing is true and correct.
                                                                           Executed on:         December 19, 2019
                                                                   by      s/Linda J. Leavitt
                                                                           Linda J. Leavitt
                                                                           U.S. Pretrial Services Officer
  PS-8
  Re: Gonzales, Dion Phillip
  December 19, 2019
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                         12/20/2019

                                                                      Date
